Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Receipt of preliminary amendment filed on 10/25/2021 is acknowledged. Claims 1-24 have been canceled. Claims 25-43 are newly added Thus, claims 25-43 are pending in the instant application.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 03/29/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.
Claim Objections
Claims 25, 36-37, and 42-43 objected to because of the following informalities:  
In claim 25, lines 3 and 8, claim 42, lines 7-8 and 13-14, and claim 43, lines 5-6 an 11-12, it is suggested that the phrase recites “is to be mounted” should be changed to --being mounted-- to make it clearer.
In claims 36-37, line 2, it is suggested that the phrase recites “to be substantially the same” should be changed to --being the same-- to make it clearer
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 25-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 25, line 2, the term "proper geometry" recites in claim 1 should be defined clearly. It is indefinite because it is not clear to the skilled person what technical features a proper geometry provides.
Regarding claims 25-29 and 36-43, the term "substantially" is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term “substantially” is often used in conjunction with another term to describe a particular characteristic of the claimed invention. It is a broad term. In re Nehrenberg, 280 F.2d 161, 126 USPQ 383 (CCPA 1960).
The claims fail to recite sufficiently definite structure, material or acts for achieving the functional result recited in the claim to reasonably apprise one of ordinary skill in the art of the scope of the claim.
Claims 26-41 are depending on claim 25, and are rejected the same reason under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlIA), second paragraph.
Note: for compact prosecution purposes, the examiner interprets the claims above as best understood in the rejection below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 25-32 and 38-43 are rejected under 35 U.S.C. 102(a1) as being anticipated by Lalezari (U.S Publication No. 20040263387 A1).
Regarding claims 25 and 42-43, Lalezari discloses an antenna device (figures 1 and 2, antenna system 20), comprising:
a conformal antenna body (figure 1, exterior surface 24) which has a proper geometry corresponding to a front portion of a platform having a platform nose (figure 1, nose surface 26) on which the antenna device is to be mounted, and
an antenna unit (arrays 34 in figure 1) carried by the antenna body (figure 1, cylindrical side surface 28), the antenna unit comprising at least one phased array of antenna elements (figure 5A, forward looking antenna elements 42 and phase shifter array 92), the antenna elements of each of said at least one array being arranged in a spaced-apart relationship in a closed loop path along a circumference of the antenna body having a proper geometry corresponding to a front portion of platform on which the antenna unit is to be mounted (figure 2, forward looking array 36; paragraph 40 describing "Further, each of the forward looking transmit array 38 and forward looking receive array 40 are comprised of thirty-two forward looking elements 42 that are equally spaced about the side surface 28 so that there are sixteen pairs of forward 
each of the antenna elements of said at least one phased array is configured as an elongated end-fire antenna element having a boresight substantially parallel to the elongated surface thereof and being capable of emitting linearly polarized radiation (figures 3 and 4, forward looking elements 42 having end-fire patterns as defined in first three sentences of paragraph 43 "The forward looking element 42, when used to transmit a signal, produces a surface wave that, upon propagation into the environment surrounding the aircraft 22, has an end-fire pattern which makes possible the forward field of view with a conformal side mounting of the element 42."),
each of the end-fire antenna elements of said at least one phased array extends substantially along a longitudinal axis of the body (figures 3 and 4 illustrating forward looking element 42 having an end-fire pattern which makes possible the forward field of view with a conformal side mounting of the element 42 as defined in paragraph 43),
each of the end-fire antenna elements of said at least one phased array is associated with a respective operational module comprising a phase shifting utility (figure 5A, forward looking elements 42, phase shifters 94A, 94B; paragraph 47), and
the entire phased array of the end-fire antenna elements being operable as a forward looking end-fire antenna array producing an antenna beam in a generally forward-looking direction relative to the platform nose, enabling electronic steering of the antenna beam produced by the entire phased array by controllably modifying phases of the antenna elements of the phased array to provide a predetermined phase pattern of a proper radiating beam in accordance with a selected radiation direction 
In claim 42, Lalezari discloses an antenna device (figures 1 and 2, antenna system 20) as stated in claim 25 above, and further discloses a sensing system, comprising: an antenna device; and one or more additional sensor device comprising at least one of optical and RF sensor elements (see paragraphs [0008] and [0019]).
In claim 43, Lalezari discloses an antenna device (figures 1 and 2, antenna system 20) as stated in claim 25 above, and further discloses a platform having a front portion defining a platform nose, the platform comprising: an antenna device mounted on said front portion (abstract, and paragraph  [0019]).
Regarding claims 26, Lalezari discloses the antenna device according to claim 25, wherein the conformal antenna body has a substantially cylindrical shape (cylindrical side surface 28), the antenna unit being spaced a predetermined distance from a base region of the cylindrical antenna body (figure 1, paragraphs [0038] and [0043]).
Regarding claims 27, Lalezari discloses the antenna device according to claim 25, wherein the conformal antenna body has a substantially conical shape, the antenna unit being spaced a predetermined distance from an apex region of the conformal antenna body (figure 1, paragraphs [0038 and [0043]).
Regarding claims 28, Lalezari discloses the antenna device according to claim 25, wherein the conformal antenna body is configured as at least a part of a substantially spherical shape (figure 1, paragraphs [0038] and [0043]).
Regarding claims 29, Lalezari discloses the antenna device according to claim 25, wherein the conformal antenna body has a distal substantially conical portion and a proximal substantially tubular portion, the antenna elements of said at least one phased array being arranged in at least one of the distal or proximal portions of the conformal antenna body, being spaced a predetermined distance from an apex region of the conical distal portion (figure 1, paragraphs [0038] and [0043]).
Regarding claims 30-31, Lalezari discloses the features of these claims in figures 1-4, forward looking arrays 38, 40, side looking arrays 46, 48, 50, antenna elements 42, 52, 54; paragraphs [0040]-[0041].
Regarding claim 32, Lalezari discloses the antenna device according to claim 25, further comprising a phase control circuit in communication with the operational modules of the antenna elements for controlling phases of all the antenna elements of each of the at least one phased array of the end- fire antenna elements to provide a predetermined phase pattern providing a proper radiating beam of the antenna unit in accordance with a selected radiation direction (figure 5A; paragraph [0047]).
Regarding claims 33-37, Lalezari discloses the features of these claims in figures 2 and 3; paragraph 41 describing "the antenna array 34 further includes a side looking array 44 for transmitting and receiving signals in a field of view that extends from +20/deg.] with respect to the longitudinal axis to t60/deg.] with respect to the longitudinal axis.", paragraph [0055] describing: "the antenna array 34 further includes a 
Regarding claims 38-41, Lalezari discloses the features of these claims in figures 1-4, paragraphs [0038], [0040], and [0077].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI N PHAM whose telephone number is (571)270-5518. The examiner can normally be reached M-F 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMY JOHNSON can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/Thai Pham/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        12/04/2021